Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance

2.	Claims 1-19 are allowed.

a)	 Applicant’s arguments filed on 01/18/2022 have been fully considered and are persuasive and none of the prior art fairly teaches or suggests limitation “a processor, configured to generate a six-fold frequency pulse whenever a jump of any one of the first square wave signal, the second square wave signal, and the third | square wave signal is detected during a rotation period of the electric machine, generate compensating pulses between a current six-fold frequency pulse and a next , six-fold frequency pulse based on a time interval between the current six-fold frequency | pulse and a previous six-fold frequency pulse” of independent claims 1 and 10. Therefore, rejection sent on Office Action on 10/12/2021 is withdrawn.
b)	Any reference does not disclose nor fairly suggest each and every claimed limitation of independent claims 1 and 10: 
As to claims 1-9 the present invention is direct to an electric machine rotation angle measurement device, comprising: Independent claim 1 identifies the uniquely distinct features of “a processor, configured to generate a six-fold frequency pulse whenever a jump of any one of the first square wave signal, the second square wave signal, and the third | square wave signal is detected during a rotation period of the electric machine, generate compensating pulses between a current six-fold frequency pulse and a next , six-fold frequency pulse based on a time interval between the current six-fold frequency | pulse and a previous six-fold frequency pulse”.
As to claims 10-19 the present invention is direct to  an electric machine rotation angle measurement method, comprising: Independent claim 10 identifies the uniquely distinct features of “generating a six-fold frequency pulse whenever a jump of any one of a first square, wave signal, a second square wave signal, and a third square wave signal is detected during a rotation period of an electric machine, generating compensating pulses between a current six-fold frequency pulse and a next six-fold frequency pulse based on a time interval between the current six-fold frequency pulse and a previous six-fold frequency pulse and a preset compensating subdivision coefficient k, and , accumulating a number of the compensating pulses, the number of the compensating pulses being related to a rotation angle of the electric machine”.
The closest prior art, Jing et al. (Pub NO. US CN 102778580A), Fedigan et al. (Pub No. US 2017/0003348 A1) teaches System and Method for Machine Rotation Angle Measurement, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion

3.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached on Monday Friday 8am-5pm est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phan, Huy can be reached on 571 -272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner, Art Unit 2867  

                                                                                                                                                                                                  
                                                                                                                                                                                                        /CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858